Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s statement of obligation for assignment is acknowledged.
The amendment to the specification dated 2/15/2022 is accepted.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Error Diffusion For Printing.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches
Claim 1: “...  wherein the pixel is associated to a group of device state probabilities, wherein each device state probability describes a probability of choosing a particular device state, wherein each device state describes the quantity of each colorant to be used in correspondence of the pixel; a device state determiner, to choose the device state for the selected pixel on the basis of the device state probabilities associated to the selected pixel; a feedback chain, to diffuse device state probability errors to pixels to be subsequently selected, wherein the feedback chain includes: a selected pixel error determiner, to determine device state probability errors for each device state probability of the selected pixel; a neighbouring pixel selector, to choose neighbouring pixels among the pixels to be subsequently selected; a neighbouring pixel error modifier, to modify, for each neighbouring pixel, the determined device state probability errors according to criteria conditioned by: metrics and/or classification data associated to the selected pixel and/or a group of previously selected pixels; and the relative position between the neighbouring pixel and the selected pixel; and an error diffuser, to diffuse the modified device state probability errors to the neighbouring pixels.”
Claim 14: “... iteratively selecting pixels of an image, each pixel being associated to a vector of device state probabilities, wherein each element of the vector relates to a probability of choosing a particular device state, wherein each device state describes the quantity of each colorant to be used in correspondence of the pixel; at each iteration, choosing the device state for a currently selected pixel on the basis of the device state probabilities associated to the selected pixel; diffusing device state probability errors to pixels to be selected in subsequent iterations by weighting differently errors diffused in different pixels according to measurements obtained from the currently selected pixel and/or on previously selected pixels and/or classification data.”
Claim 15 is allows on similar grounds as claim 1 above.
Dependent claims 2-13 are inherently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rius Rossell et al., US PgPub 20150324996, discloses image processing for printing comprises identifying regions of an input image having characteristics of distinct printing requirements; classifying each pixel within each identified region based on the characteristic of the identified region; applying a colour mapping to each pixel according to the classification of the pixel to optimize each color mapping in accordance with at least one of plurality of attributes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672